Case: 4:18-cr-00876-JAR-NCC Doc. #: 168 Filed: 01/08/20 Page: 1 of 2 PageID #: 814



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI

     UNITED STATES OF AMERICA,

                                                 4:18-cr-00876-JAR-NCC
                           Plaintiff,


                      v.


               ASHU JOSHI


                       Defendant.


          SUPPLEMENT TO MOTION TO ORDER/ALLOW DEFENDANT
          TO PAY CHILD SUPPORT AS A CONDITION/MODIFICATION
                         OF DEFENDANT’S BOND

          Comes now M.D., by and through counsel, and hereby supplements her

 previously filed motion to order/allow the Defendant to pay child support to M.D.,

 either as a condition of his bond or by finding that this is not violative of the

 conditions of the Defendant’s current bond. In additional support thereof, M.D.

 states as follows:

          1. On December 20, 2019, the State of Kentucky issued an Order Regarding

             Custody, Visitation, and Child Support.” (See attached Exhibit 21: “Order

             Regarding Custody, Visitation, and Child Support”)




 1   Movant labelled Exhibit 2 as such for ease of reference, as Exhibit 1 is attached to

 the initial motion (Doc. 166).
Case: 4:18-cr-00876-JAR-NCC Doc. #: 168 Filed: 01/08/20 Page: 2 of 2 PageID #: 815



       2. This Order sets forth specific obligations of Defendant and M.D. requests

           that this Court allow/order Defendant to comply with the obligations sets

           forth by the State of Kentucky in Exhibit 2.

       WHEREFORE, M.D. hereby supplements her requests that Defendant be

 ordered/allowed to fulfill his legal obligation to support his child. Additionally, M.D.

 requests that all nine monthly support obligations from A.J.’s birth to present be

 ordered/allowed to be paid to her in a lump sum payment.



                                                Respectfully submitted,

                                                MUHLENKAMP & BERNSEN,
                                                ATTORNEYS AT LAW, LLC


                                                By: Tory D. Bernsen
                                                Tory D. Bernsen, #62857MO
                                                8008 Carondelet, Suite 311
                                                Clayton, MO 63105
                                                314-499-7255
                                                314-737-2899 (cell)
                                                tbernsen@mbstlcriminaldefense.com
                                                ATTORNEY FOR ALLEGED VICTIM


                            CERTIFICATE OF SERVICE

 The undersigned hereby certifies that the above document was electronically filed
 on January 8, 2020 and served via the electronic filing system to all attorneys of
 record.


                                                Tory D. Bernsen
